DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the collapsible supports (cl. 24, 31) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 900.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 23, 29, and 38 are objected to because of the following informalities:
Regarding claim 23, “the pressure of water” should be rewritten as --water pressure-- for consistency. 
Regarding claim 29, --the-- should be inserted in between “to” and “side” in line 2.
Regarding claim 38, --wherein the welding comprises-- should be inserted in front of “forming a weld” line 8 to clarify that the continuous weld is the weld that welds the window sheet to the interior surface.   
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26 and 29 - 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 26, The term “substantially transparent” is a relative term which renders the claim indefinite. The term “substantially transparent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What degree of light transmission through the pocket sheet is permitted or not permitted? 
Regarding claim 29, applicant recites that that the pocket sheet includes “a first portion fixedly attached to the side wall and a second portion removably attached to [the] side wall”. However, claim 29 depends on claim 21 which sets forth that the pocket sheet is a part of the porthole (see lines 5 - 9), the porthole being attached to the interior surface of the side wall by a weld continuous around the aperture.  If the porthole, including the window sheet and the pocket sheet is attached to the sidewall by a continuous weld, the pocket sheet cannot be fixedly attached at a first portion and removably attached at a second portion. Claim 29 as currently written is incompatible with claim 21.  As best understood by the Examiner, the window sheet is continuously welded around the aperture while the pocket sheet is in association with the window sheet. This interpretation will govern the examination. However, clarification by amendment is required.  
Regarding claim 30:
There is a lack of antecedent basis for “the fluid container” in line 5.
There is a lack of antecedent basis for “the interior” in line 10.   It is unclear if applicant is referring to the previously recited “interior surface” or “interior volume” or some other interior. 
In lines 10 and 11, there is a lack of antecedent basis for “the at least one porthole.”  Applicant previously sets forth “a porthole.”
Regarding claim 33, The term “substantially rectangular” is a relative term which renders the claim indefinite. The term “substantially rectangular” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. A rectangle is a quadrilateral with four right angles.  What degree of angular variation is permissible? 
Regarding claim 35, there is a lack of antecedent basis for “the bracing sheet.”
Regarding claim 36, there is a lack of antecedent basis for “the bracing sheet.”
Regarding claim 38, there is a lack of antecedent basis for “the fluid container” in line 4. 
The remaining claims are indefinite insofar as they depend on a rejected base claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 - 24, 26, 28 - 31, 33, 34, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (WO 2007/025074) in view Angel (US 2,010,472) and Rich (US 2006/0080770).
Regarding claim 21, Cheng discloses a pool (100) having a base (110), a side wall (120) joined to the base, the side wall being a surface exposed to an interior volume of the pool (126, fig. 1), the side wall comprising an aperture (p. 9, ln.  21-23); and a porthole (150, abstract) comprising a window sheet (p. 9, ln. 9-24) which is attached to the side wall by a weld that is continuous around a perimeter of the aperture (p. line 24-25, note “heat sealed” which is a type of plastics welding and note that the porthole seals the hole, thus the weld must be continuous around the perimeter, otherwise there would be a leak between the window sheet, the aperture, and the side wall and the pool would fail to function). 
Cheng does not specify that the window sheet is attached to the interior surface of the side wall. Attention is turned to Angel which teaches a similar collapsible structure from a flexible material (12) having an interior volume (generally at 37) and side walls (10). Attached to the interior surface of the side wall and facing the interior volume is a window (23)(fig. 3). It would have been obvious to one having ordinary skill in the art at the time of effective filing to have attached the porthole of Cheng to the interior surface of the interior sidewall (126) so that it faces the interior volume of the pool so as to simplify the manufacture of the pool while providing an effective seal and prevent leaks between the interior volume of the pool, the porthole, and the side walls.  
Cheng does not show a pocket sheet attached to the interior surface of the side wall and in association with the porthole/window sheet. Attention is turned to Rich which teaches a similar flexible enclosure (10) for a water environment (40). There is a transparent wall (18)(see fig. 2) to which a plurality of transparent pocket sheets (22) forming pockets are affixed in different orientations and sizes (see fig. 1) for the display of photos (para. [0019]) or other decorative items or for use in storage (para. [0021]).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided a plurality of pocket sheets which form pockets on the interior surface of the inner wall (126) of the device of Chen, including in association with the porthole, in order to allow for the display of decorative items or storage of small objects to enhance the user experience. 
Regarding claim 22, Cheng as modified shows all of the instant invention as discussed above, and further shows a vertical brace (160) to resist water pressure on the side wall (p. 10, ln. 6-16). 
Regarding claims 23 and 24, Cheng as modified shows all of the instant invention as discussed above, and further shows a collapsible support on the side wall (p. 10, ln. 12 - 14) configured to resist  water pressure on the porthole. 
Regarding claim 26, Cheng as modified by Rich shows all of the instant invention as discussed above and Rich further provides that the pocket sheet comprises a substantially transparent portion (22)(fig. 2)(para. [0019]), 
Regarding claim 28, Cheng as modified by Rich shows all of the instant invention as discussed above, and Rich further teaches a seal (24) configured to resist or eliminate water  (para. [0020]). 
Regarding claim 29, Cheng as modified by Rich shows all of the instant invention as discussed above and Rich further provides that the pocket sheets (22) have a first portion (base and vertical sides) which are fixedly attached to the sidewall (via heat sealing or welding, para. [0019]) and has a second portion (top edge) which is removably attached to the side wall (via closure device 24, 26).
 Regarding claim 30, Cheng discloses a pool (100) having a base (110), a side wall (120) joined to the base, the side wall having an interior surface which is a surface exposed to an interior volume of the pool/fluid container (126, fig. 1), the side wall comprising an aperture (p. 9, ln.  21-23); and a porthole (150, abstract) comprising a window sheet (p. 9, ln. 9-24) which is attached to a surface of the side wall, covers the aperture, and which is attached to the side wall by a weld that is continuous around a perimeter of the aperture (p. 9, line 24-25, note “heat sealed” which is a type of plastics welding and note that the porthole seals the hole, thus the porthole must cover the aperture and the weld must be continuous around the perimeter, otherwise there would be a leak between the window sheet, the aperture, and the side wall and the pool would fail to function). 
Cheng does not specify that the window sheet is attached to the interior surface of the side wall. Attention is turned to Angel which teaches a similar collapsible structure from a flexible material (12) having an interior volume (generally at 37) and side walls (10). Attached to the interior surface of the side wall and facing the interior volume is a window (23)(fig. 3). It would have been obvious to one having ordinary skill in the art at the time of effective filing to have attached the porthole of Cheng to the interior surface of the interior sidewall (126) so that it faces the interior volume of the pool so as to simplify the manufacture of the pool while providing an effective seal and prevent leaks between the interior volume of the pool, the porthole, and the side walls.  
Cheng does not show a pocket adjacent the porthole between the window and a pocket sheet. Attention is turned to Rich which teaches a similar flexible enclosure (10) for a water environment (40). There is a transparent wall (18)(see fig. 2) to which a plurality of transparent pocket sheets (22) forming pockets (20) are affixed in different orientations and sizes (see fig. 1) for the display of photos (para. [0019]) or other decorative items or for use in storage (para. [0021]).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided a plurality of pocket sheets which form pockets on the interior surface of the inner wall (126) of the device of Chen, including one which is adjacent the porthole as claimed in order to allow for the display of decorative items or storage of small objects to enhance the user experience. 
Regarding claim 31, Cheng as modified shows all of the instant invention as discussed above, and further shows a collapsible support member on the side wall (p. 10, ln. 12 - 14).
Regarding claim 33, Cheng as modified shows all of the instant invention as discussed above, and Rich further shows that the pocket sheet (22) is substantially rectangular (see fig. 2) and is attached to the side wall on three sides (base and vertical sides), but not on a top side (para. [0019]). 
Regarding claim 34, Cheng as modified shows all of the instant invention as discussed above, and Rich further shows that the pocket (20) is sealable (24/26). 
Regarding claim 37, Cheng as modified shows all of the instant invention as discussed above, and further shows that the side wall comprises a vertical rib support (p. 10, ln. 6-16). 
Regarding claim 38, Cheng discloses a method for assembling a pool (100), comprising providing a base (110), joining a side wall (120) to the base, the side wall having an interior surface that is exposed to an interior volume of the pool/fluid container (fig. 1), forming an aperture in the side wall (p. 9, ln. 21-24); and creating a porthole (150) by welding (p. 9, ln. 25, heat sealing is a type of plastics welding) a window sheet (150) to the side wall sch that the window sheet covers the aperture, wherein the welding comprises forming a weld continuous around a perimeter of the aperture (p. 9, line 24-25, note “heat sealed” which is a type of plastics welding and note that the porthole seals the hole, thus the porthole must cover the aperture and the weld must be continuous around the perimeter, otherwise there would be a leak between the window sheet, the aperture, and the side wall and the pool would fail to function).
Cheng does not show the step of welding the window sheet to the interior surface of the sidewall. Attention is turned to Angel which teaches a similar collapsible structure from a flexible material (12) having an interior volume (generally at 37) and side walls (10). Attached to the interior surface of the side wall and facing the interior volume is a window (23)(fig. 3). It would have been obvious to one having ordinary skill in the art at the time of effective filing to have attached the porthole of Cheng to the interior surface of the interior sidewall (126) so that it faces the interior volume of the pool so as to simplify the manufacture of the pool while providing an effective seal and prevent leaks between the interior volume of the pool, the porthole, and the side walls.  
Cheng does not show the step of forming a pocket between the window and a pocket sheet. Attention is turned to Rich which teaches a similar flexible enclosure (10) for a water environment (40). There is a transparent wall (18)(see fig. 2) to which a plurality of transparent pocket sheets (22) and forming pockets (20) are at least partially attached (see fig. 2) in different orientations and sizes (see fig. 1) for the display of photos (para. [0019]) or other decorative items or for use in storage (para. [0021]).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided a plurality of pocket sheets which form pockets on the interior surface of the inner wall (126) of the device of Chen, including one which is adjacent the porthole as claimed in order to allow for the display of decorative items or storage of small objects to enhance the user experience. 
The method as recited is performed during the normal manufacturing of the combined device of Cheng, Angel, and Rich. 
Claims 25, 27, 32, 35, 36, 39, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng, Angel, and Rich, as applied to claims 21, 30, and 38, in view of  Fireman et al. (US 2004/0040082 hereinafter Fireman).
Regarding claims 25, 32, and 39, Cheng as modified shows all of the instant invention as discussed above, but does not show that the window sheet has a first window sheet layer, a second window sheet layer, and a reinforcing mesh disposed/embedded between. Attention is turned to Fireman which teaches a container for holding fluid/pool (10) having a base and a side wall (12), the side wall having a transparent portion (i.e., a porthole window sheet, para. [0018]). The window sheet includes two layers of transparent plastic (40)(para. [0019]) and a reinforcing mesh (42) therebetween (fig. 5, 5a). It would have been obvious to one having ordinary skill in the art to have provide  a two-layer, mesh reinforced construction for the porthole window sheet of Cheng in order to increase the tensile strength and durability of the side wall with the porthole. 
Regarding claim 27, Cheng as modified shows all of the instant invention as discussed above, but does not show that the porthole has a bracing sheet. Attention is turned to Fireman which teaches a container for holding fluid/pool (10) having a base and a side wall (12), the side wall having a transparent portion (i.e., a porthole window sheet, para. [0018]). The porthole includes a bracing sheet of reinforcing mesh (42) (fig. 5, 5a, the layer of mesh is a sheet and serves to reinforce or brace the porthole). It would have been obvious to one having ordinary skill in the art to have provided a mesh bracing sheet for reinforced construction for the porthole window sheet of Cheng in order to increase the tensile strength and durability of the side wall with the porthole. 
Regarding claim  35, Cheng as modified shows all of the instant invention as discussed above, but does not show that the bracing sheet comprises a rigid plastic. Attention is turned to Fireman which teaches a container for holding fluid/pool (10) having a base and a side wall (12), the side wall having a transparent portion (i.e., a porthole window sheet, para. [0018]). The porthole includes a bracing sheet of reinforcing mesh (42) (fig. 5, 5a, the layer of mesh is a sheet and serves to reinforce or brace the porthole), made from polypropylene (para. [0019] which is understood to be a rigid plastic). It would have been obvious to one having ordinary skill in the art to have provided a mesh bracing sheet of a rigid plastic for reinforced construction for the porthole window sheet of Cheng in order to increase the tensile strength and durability of the side wall with the porthole. 
Regarding claim 36, Cheng as modified shows all of the instant invention as discussed above, and further provides that the window sheet is larger than the aperture (otherwise there would not be a seal at the porthole and the device would fail to function), but does not show a bracing sheet is larger than the aperture. discussed above, but does not show that the bracing sheet comprises a rigid plastic. Attention is turned to Fireman which teaches a container for holding fluid/pool (10) having a base and a side wall (12), the side wall having a transparent portion (i.e., a porthole window sheet, para. [0018]). The porthole includes a bracing sheet of reinforcing mesh (42) (fig. 5, 5a, the layer of mesh is a sheet and serves to reinforce or brace the porthole), which is the same size as the window sheet (fig. 5a) It would have been obvious to one having ordinary skill in the art to have provided a mesh bracing sheet for reinforced construction for the porthole window sheet of Cheng in order to increase the tensile strength and durability of the side wall with the porthole. Under the proposed modification, since the bracing sheet will be the same size as the window sheet 150, the bracing sheet will also be larger than the aperture. 
Regarding claim 40,  Cheng as modified shows all of the instant invention as discussed above, but does not show the step of strengthening the side wall with a bracing sheet. Attention is turned to Fireman which teaches a container for holding fluid/pool (10) having a base and a side wall (12), the side wall having a transparent portion (i.e., a porthole window sheet, para. [0018]). The porthole includes a bracing sheet of reinforcing mesh (42) (fig. 5, 5a, the layer of mesh is a sheet and serves to reinforce or brace the porthole). It would have been obvious to one having ordinary skill in the art to have provided a mesh bracing sheet for reinforced construction for the porthole window sheet of Cheng in order to increase the tensile strength and durability of the side wall with the porthole.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 25 and 27 - 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 - 11 of U.S. Patent No. 10,385,579. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are covered by the combination of elements set forth in claims 5 - 11 of the ‘579 patent The ‘579 patent recites all of the limitations, including the base, the side wall, the porthole comprising a window sheet which is welded to the side wall by a continuous weld; the pocket sheet attached to the interior of the sidewall, the bracing sheet, the pocket sheet being rectangular, attached on three sides, but not a top side, and having a sealing system; and the window sheet having first and second layers and being embedded with mesh. These limitations are all substantially similar to those set forth in the instant claims. 
Claims 22 - 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 8 of U.S. Patent No. 10,385,579 in view of Cheng (WO 2007/025074). 
With respect to claims 22-24, the claims of the  ‘579 patent cover all of the instant claims, except for the vertical brace to resist water pressure on the side wall and the collapsible support configured to resist the pressure of water on the porthole.  Attention is turned to Cheng which teaches a similar pool having one or more braces or structural supports (160), including a vertical brace resist water pressure on the side wall and a collapsible support configured to resist water pressure on the porthole (see p. 10, ln. 6 - 16).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided a vertical brace or collapsible support in the device of the ‘107 application to stabilize and support the pool side wall. 
Claims 21, 25 and 27 - 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 - 13 of U.S. Patent No. 10,385,579 Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are covered by the combination of elements set forth in claims 5 - 11 of the ‘579 patent The ‘579 patent recites all of the limitations, including the base, the side wall, the porthole comprising a window sheet which is welded to the side wall by a continuous weld; the pocket sheet attached to the interior of the sidewall, the bracing sheet, the pocket sheet being rectangular, attached on three sides, but not a top side, and having a sealing system; and the window sheet having first and second layers and being embedded with mesh. These limitations are all substantially similar to those set forth in the instant claims. 
Claims 22 - 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 10 of U.S. Patent No. 10,934,731 in view of Cheng (WO 2007/025074).
With respect to claims 22-24, the claims of the ‘731 patent cover all of the instant claims, except for the vertical brace to resist water pressure on the side wall and the collapsible support configured to resist the pressure of water on the porthole.  Attention is turned to Cheng which teaches a similar pool having one or more braces or structural supports (160), including a vertical brace resist water pressure on the side wall and a collapsible support configured to resist water pressure on the porthole (see p. 10, ln. 6 - 16).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided a vertical brace or collapsible support in the device of the ‘107 application to stabilize and support the pool side wall. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Sagos (US 6,913,385) shows a pool having an external pocket construction (20) which is of interest to the instant invention.
Garate (US 2,875,528) shows a swimming instruction device having conventional porthole construction (fig. 3) which is generally representative of the state of the art. 
Ventrice (US 5,416,932) teaches a rigid bracing sheet 18 between a swimming pool wall and a lining to reinforce a porthole, similar to the instant invention, but not specifically claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L DEERY whose telephone number is (571)270-1928. The examiner can normally be reached Mon - Thur, 7:30am - 4:30pm; Fri 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN DEERY/Primary Examiner, Art Unit 3754